Citation Nr: 1817921	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  17-31 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for Hodgkin's lymphoma, to include as a result of contaminated water exposure.
 
2. Entitlement to service connection for scleroderma, to include as a result of contaminated water exposure. 

3. Entitlement to service connection for amputation, all toes left foot, to include as a result of contaminated water exposure. 
 
4. Entitlement to service connection for amputation, all toes right foot, to include as a result of contaminated water exposure. 
  
5. Entitlement to service connection for peripheral neuropathy, left foot, to include as a result of contaminated water exposure. 
 
6. Entitlement to service connection for peripheral neuropathy, right foot, to include as a result of contaminated water exposure. 
 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1978 to March 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless (VBMS) claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for amputation, all toes left foot; amputation, all toes right foot; peripheral neuropathy, left foot; and peripheral neuropathy, right foot, all claimed to include as a result of contaminated water exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran was stationed at Camp Lejeune during the period of time for which exposure to contaminated drinking water has been presumed.

2. The Veteran's Hodgkin's lymphoma was detected many years after active service and is not shown to be causally or etiologically related to his active service, to include exposure to contaminated water at Camp Lejeune.

3. The preponderance of the available evidence is against a finding that the Veteran has a diagnosis of scleroderma.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for Hodgkin's lymphoma have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017); 82 Federal Register 4173 (January 13, 2017).

2. The criteria for entitlement to service connection for scleroderma have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309; 82 Federal Register 4173 (January 13, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hodgkin's lymphoma

The Veteran seeks service connection for Hodgkin's lymphoma, to include as a result of contaminated water exposure at Camp Lejeune, North Carolina.

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from 1957 through December 1987 were potentially exposed to drinking contaminated water with volatile organic compounds (VOCs), including trichloroethylene (TCE), perchloroethylene (PCE), benzine, and vinyl chloride. See M21-1 III.iii.2.E.7.a; M21-1 IV.ii.2.C.5.j. Based on analyses of potential exposures at Camp Lejeune and scientific studies involving these chemicals, the National Academy of Sciences National Research Council (NRC) provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants TCE and PCE. Fourteen diseases were placed into the category of limited/suggestive evidence of an association: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects. See M21-1 IV.ii.2.C.5.p. VBA has determined that manifestation of any of these diseases in a Veteran with verified Camp Lejeune service between 1957 and 1987 is sufficient to request a VA medical examination and an opinion regarding its relationship to Camp Lejeune service. See M21-1 IV.ii.2.C.12.f.

During the pendency of this appeal, effective March 14, 2017, VA amended its adjudication regulations relating to presumptive service connection, adding eight diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune from August 1, 1953, to December 31, 1987. See 82 Federal Register 4173 (January 13, 2017). This final rule establishes presumptive service connection for Veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of the following eight diseases: adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease. Specifically, the rulemaking amends 38 C.F.R. §§ 3.307 and 3.309. Id. The Board observes that VA has verified that the Veteran was stationed at Camp Lejeune and potentially exposed to contaminated water. The Board also acknowledges that non-Hodgkin's lymphoma is now listed among the diseases subject to presumptive service connection. However, Hodgkin's lymphoma is not among the eight listed diseases for presumptive service connection in the new rule.

The Veteran's service treatment records are negative for complaints or treatment for Hodgkin's lymphoma. Clinical evaluation on separation from service was essentially normal.

The Board observes that the Veteran was diagnosed with Hodgkin's lymphoma in 2015 and he has received treatment for his condition.

Therefore, the remaining question is whether there is competent evidence of a relationship between the Veteran's Hodgkin's lymphoma and his active duty service.

In October 2015, the VA obtained an opinion from a physician certified as a subject matter expert in relation to contaminated water at Camp Lejeune to provide a medical opinion regarding the likelihood that the Veteran's condition is the result of or related to an event, injury or illness in service, to include exposure to the contaminated water at Camp Lejeune. Based on the evidence of record, the physician gave the following opinion: 

[The Veteran] has requested service connection for the EBV + Hodgkin's Lymphoma he was diagnosed with in June of 2015. [The Veteran] served in the U.S. Marine Corps at Base Camp Lejeune from 8/27/79 through 5/9/1980. With 9 months of service at that location not including leave. [The Veteran] does have a risk factor that are implicated in the development of Hodgkin's lymphoma. That risk factor is infection with Epstein-Barr virus. This does appear to increase susceptibility to the development of this cancer. Currently available medical information regarding the exposures that [the Veteran] incurred at Camp Lejeune, NC including Benzene, TCE, PCE, and Vinyl Chloride, would not be implicated in his development of Hodgkin's lymphoma. Thus, it is medically considered less likely than not that [the Veteran's] exposure to contaminated water at Camp Lejeune was medically sufficient to be deemed to have caused his development of Hodgkin's lymphoma.

In light of the above, the Board determines that the preponderance of the evidence shows that the Veteran's Hodgkin's lymphoma is not causally or etiologically related to any disease, injury, or incident in service, to include his exposure to contaminated water at Camp Lejeune, North Carolina. 

The Board finds that the October 2015 VA opinion carries the most probative value regarding the question of whether the Veteran's Hodgkin's lymphoma is related to service and exposure to contaminated water. The factual details discussed in this opinions demonstrate that the examiner was fully informed of the Veteran's medical history, and the opinion was thoroughly articulated and supported by a reasoned analysis. Importantly, the examiner commented that medical literature does not support a relationship between Hodgkin's lymphoma and exposure to contaminated water. Further, the examiner suggested that a contributing risk factor such as Epstein-Barr virus may have contributed to his condition. The Board notes that there is no opinion to the contrary in the record. Finally, there is no evidence to suggest that the Veteran's Hodgkin's lymphoma manifested within one year of discharge from active service. 

In making this decision the Board notes that the Veteran is competent to report his exposure to contaminated water and the circumstances surrounding such. The Board also acknowledges the lay evidence asserting that the Veteran's Hodgkin's lymphoma is related to exposure to contaminated water. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's Hodgkin's lymphoma, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

Given the above, the claim must be denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.

Scleroderma

The Veteran seeks service connection for scleroderma, to include as a result of contaminated water exposure at Camp Lejeune, North Carolina.

The Veteran's service treatment records are silent as to any treatment for scleroderma.

The Board notes that the Veteran has received VA treatment for a number of his claimed conditions, but a diagnosis of or treatment for scleroderma is not of record. 

As noted above, service connection requires a showing of a current disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending. McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Veteran is competent to report his symptoms of scleroderma and pain associated with it. However, an underlying disability of scleroderma has never been identified during the current appeal period. The Board additionally notes that scleroderma is not listed among the diseases subject to presumptive service connection associated with toxic water exposure at Camp Lejeune for compensation. As there is no competent medical evidence of record, VA or private, of scleroderma during the applicable appeal period, service connection is not in order.

In essence, the evidence of a current diagnosis of scleroderma is limited to statements from the Veteran and his general complaints. The Board finds that diagnosing a disability such as scleroderma requires medical expertise and knowledge because such a diagnosis involves clinical testing and evidence which is beyond the scope of observable symptoms. Thus, while the Veteran is competent to report his experience and symptoms in service and thereafter, his reports are not competent evidence of a diagnosis of scleroderma. 38 C.F.R. § 3.159(a)(1), (2). 

In light of the absence of any competent evidence of scleroderma, the claim must be denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.


ORDER

Entitlement to service connection for Hodgkin's lymphoma, to include as a result of contaminated water exposure is denied.

Entitlement to service connection for scleroderma, to include as a result of contaminated water exposure is denied. 

REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive any outstanding treatment records and to provide new VA examinations. 

The Veteran seeks entitlement to service connection for amputation, all toes left foot; amputation, all toes right foot; peripheral neuropathy, left foot; and peripheral neuropathy, right foot, all claimed to include as a result of contaminated water exposure.

The Board notes that the Veteran's service treatment records are silent as to any foot problems.

The Board also notes that the Veteran has since received both VA and private treatment for his claimed foot problems. It appears that the Veteran underwent several surgical procedures during the course of his appeal where toes on each of his feet were amputated. The latest treatment records from February 2016 appear to show that the Veteran has since had all of his toes amputated, bilaterally. Additional treatment records document complaints of bilateral foot ulceration, as well as diagnoses of bilateral peripheral neuropathy of the feet. 

The Board observes that the Veteran has never received VA examinations for his claimed foot disabilities, including bilateral amputation of the toes and bilateral peripheral neuropathy of the feet. As discussed above, it appears that all of his toes have since been amputated and he has been diagnosed with bilateral peripheral neuropathy of the feet. Therefore, the Board finds that VA's duty to assist has been triggered and it must provide VA examination for these claimed disabilities as well. See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board observes that the Veteran has received some prior VA and private treatment for his claimed disabilities, but no additional treatment records have been added since approximately 2016. Therefore, VA should obtain all relevant and outstanding treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records, and associate them with the Veteran's electronic claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

2. Then, after pertinent records are obtained, but whether or not records are obtained, schedule the Veteran for a VA examination(s) with a VA examiner(s) of appropriate expertise to determine the nature and etiology of his claimed foot disabilities, including bilateral amputation of the toes and bilateral peripheral neuropathy of the feet. The examiner(s) is/are to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.

(a) After the review of the electronic claims file and examination(s) of the Veteran, the examiner(s) should identify and state all claimed foot disabilities that have been found. An explanation for any opinions expressed must be provided, and if the requested information cannot be provided without resort to speculation, the examiner(s) should so state and explain why.

(b) If the examiner(s) do/does not find a claimed foot disability or finds that a diagnosis of such is not appropriate, the examiner should give specific reasoning for that conclusion. If no particular claimed foot disability is found the examiner(s) must express whether the disability existed earlier in the appeal period and the examiner should clearly explain why the noted evidence does not establish a chronic diagnosis.

(c) If and only if the examiner(s) finds that a claimed foot disability, including bilateral amputation of the toes and bilateral peripheral neuropathy of the feet is/are present, or was/were present at any time during the appeal period though it has since resolved, the examiner(s) should then opine whether the Veteran's identified foot disability at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service. The examiner(s)should also comment as to whether the identified foot disability is at least as likely as not the result of exposure to contaminated water at Camp Lejeune, North Carolina.

The examiner(s) should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology, to include as a result of contaminated water exposure. The examiner(s) should also address and reconcile any previous examination reports, as well as any other pertinent evidence of record, as necessary.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3. After the development requested has been completed, the AOJ should review any examination report and opinion to ensure that it is in complete compliance with the directives of this REMAND. If a report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing the above, and any other development deemed necessary, readjudicate the claim. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and allowed to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


